Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 02/28/2022 has been entered into this application. Claims 1, 5, and 7-8 are cancelled. 

Information Disclosure Statement
The information disclosure statement filed on 01/18/2022 has been entered and considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks, (see pages 5-6), filed on 01/28/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 1-8, 10 and 11 are cancelled.

Allowable Subject Matter
Claims 9 and 12-15 are allowed. 
As to claims 9 and 12-15, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated 01/06/2022.

However, Yamamoto in view of Chastang and/or Tidd fail to disclose, teach or suggest method step of; wherein a first output voltage of the determining signal is obtained when the optical detector receives the reflected light generated by reflection of the light beam from the liquid at a hydrophilic region on the detected surface, a second output voltage of the determining signal is obtained when the optical detector receives the reflected light generated by reflection of the light beam from the liquid at a hydrophobic region on the detected surface, and the first output voltage is four times greater than the second output voltage, as claimed and as specified in the present application specification. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art surface wettability determination system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886